Citation Nr: 0733685	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-35 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for cold injury 
residuals to the feet and legs.  

2.  Entitlement to service connection for a back disability, 
claimed as secondary to cold injury residuals.

3.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.  Salari, Counsel


INTRODUCTION

The veteran had active duty service from February 1962 to 
February 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The RO has not adjudicated the claim of entitlement to 
nonservice-connected pension benefits; although, development 
of this claim has commenced.  (See February 2006 letter from 
RO to veteran.)  This matter is REFERRED to the RO for any 
appropriate action.  


FINDINGS OF FACTS

1.  The veteran is not shown to have residuals of cold injury 
as a result of alleged in-service cold injury.  

2.  A chronic back disorder is not shown until years after 
separation from service and has not been medically linked to 
any disease or injury incurred in service.

3.  The veteran does not have any service-connected 
disorders.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for cold injury 
residuals to the feet and legs have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).

2.  The criteria for service connection for a back disorder 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2007).

3.  The criteria for TDIU have not been met.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims being decided, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007). 

VA must notify the claimant (and his or her representative, 
if any) of any information and evidence not of record: (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) and that the claimant is expected to 
provide, and (4) VA must ask the claimant to provide VA with 
any evidence in his or her possession that pertains to the 
claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Letters dated in April 2002, February 2003, October 2004, 
December 2004, and March 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  He was advised to submit any pertinent evidence in 
his possession.   See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  While the 2004 and 2006 
letters were not sent prior to the initial adjudication of 
the veteran's claim, this was not prejudicial to him, since 
he was subsequently provided adequate notice, and the claim 
was readjudicated and an additional supplemental statement of 
the case (SSOC) was provided to him in July 2006.  These 
letters also delineated the respective obligations of the VA 
and the veteran in obtaining evidence pertinent to the claim.  
He was specifically notified of how disabilities are rated 
and how effective dates are assigned in the RO's March 2006 
letter.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Under the VCAA, the duty to assist also includes providing a 
medical examination when such is necessary to make a decision 
on the claim.  In order for a VA examination to be warranted, 
there would have to be some indication in the record that 
each of the claimed disorders was incurred or aggravated in 
service or was caused or aggravated by a service-connected 
disorder.  See 38 C.F.R. § 3.159(c)(4)(i).  As discussed in 
more detail below, there is no indication in the record that 
there is a plausible basis for such conclusion.  There are no 
medical opinions, nor has the appellant referenced any, 
suggesting that the claimed disorders were incurred or 
aggravated in service or are in any way related to service.  
Thus, VA examination is not necessary.  

The pertinent medical records have been obtained to the 
extent available.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The record does not indicate that any additional evidence, 
which has not been sought and is relevant to the issue 
decided herein, is available and not part of the claims file.  
There is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case; therefore, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection may be 
granted for a chronic disease if manifested to a compensable 
degree within one year following separation from service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2006).  The Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a veteran's non-service connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected to the extent of 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which strongly suggests that the recent change 
amounts to a substantive change in the regulation.  Given 
what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which version favors the 
claimant.

Service connection requires (1) medical evidence of a current 
disability; 
(2) medical, or in certain circumstances, lay evidence of the 
incurrence or aggravation of a disease or injury in service 
or during the presumptive period; and (3) medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The Board has reviewed all the evidence in the appellant's 
claims file, which includes his contentions, his service 
medical records, as well as his post-service medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that during service, while stationed in 
Korea, he was required to march many hours in the ice and 
snow and was exposed to extreme weather conditions.  He 
claims that frostbite caused nerve damage in the feet and 
legs.  He also claims that this nerve damage has resulted in 
a low back disability.  

The service medical records do not indicate that the veteran 
was treated for, diagnosed with, or reported complaints of 
cold injury.  Separation examination report, dated in January 
1965, does not indicate any pertinent findings.  The only 
trouble the veteran reported with regard to his feet was flat 
feet.  Cold injury or its residuals are not shown in the 
service medical records. 

The post-service medical records also do not document the 
presence of residuals of cold injury, which was incurred in 
service.  It is noted that he was seen for problems with his 
feet several decades after separation from service (1990's).  
His treating podiatrist has indicated that the veteran was 
seen in 1994 and 1995 for bilateral tarsal tunnel syndrome.  
The podiatrist noted a history of possible hypothermia during 
service.  The podiatrist did not indicate any nexus between 
any in-service injury/disease and the veteran's current foot 
disorder.  In any event, the use of the word "possible" by 
the podiatrist indicates to the Board the examiner's belief 
that there may or may not have been exposure to cold.  Such 
speculation is not legally sufficient to establish service 
connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
This stated opinion, then, falls short of the level of 
certainty necessary for the Board to grant service 
connection.  

Other post-service records (1990's and thereafter) also note 
the presence of sensory loss in the feet, but this has not 
been linked to service.  In fact, it is noted that a private 
neurological examination report, dated in November 2001, 
indicated, with regard to environmental restrictions 
pertaining to the feet, that there was no restriction to 
extreme cold.  Given that there is no evidence of cold injury 
in the service records, that neurological disorder of the 
feet was not shown until approximately three decades after 
separation from service, and that there is no medical nexus 
evidence between any in-service event and current disorder of 
the feet, the Board finds that service connection for cold 
injury residuals is not warranted.  

As cold injury residuals are not service-connected, service 
connection for a low back disorder on a secondary basis 
cannot be awarded.  See 38 C.F.R. § 3.310.  The Board also 
finds that service connection on a direct basis is not 
warranted.  The service medical records indicate that the 
veteran was seen in February 1963 on two occasions for low 
back pain and was diagnosed with low back muscle spasm.  
There is no further treatment or complaint of low back 
problems during service.  At his separation examination, he 
did not report any back problems and none was shown on 
examination.  

The post-service treatment records do not indicate treatment 
for a back disorder until several decades after separation 
from service (1990's); although, the veteran has reported 
having had chronic back problems since 1969.  (See, e.g., 
November 2001 private medical report.)  Either way, the 
record does not support a finding of the existence of a 
chronic back disorder within one year of separation from 
service.  That is, whether the Board considers the actual 
medical findings, or the veteran's allegations as to the time 
of incurrence of a chronic back disorder (1969), the criteria 
for service connection are not met.  A chronic back disorder 
is not reported or shown by medical evidence until years 
(e.g., at least more than one year) after separation from 
service, and such disorder has not been medically linked to 
any disease or injury incurred in service.  Therefore, 
entitlement to service connection for a back disorder must be 
denied.    

In order to establish entitlement to TDIU benefits, it is 
necessary that there be service-connected disorders which 
render the veteran unemployable.  See 38 C.F.R. § 4.16.  In 
the case at hand, the veteran does not have any service-
connected disorders.  Therefore, TDIU benefits cannot be 
awarded under the law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  As such, the claim for entitlement to TDIU benefits 
must also be denied.  



ORDER

Service connection for cold injury residuals to the feet and 
legs is denied.  

Service connection for a back condition is denied. 

Entitlement to TDIU is denied.  



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


